Exhibit 10.15

 

Execution copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 7 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment
No. 4, Amendment No. 5, and Amendment No. 6 to Work Statement NB-1 as of
December 9, 2011, June 18, 2012, November 6, 2013, March 28, 2014, May 19, 2014
and July 22, 2014 respectively, (as amended, “Work Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 7 to Work Statement NB-1 (“Amendment No. 7”)
effective as of July 22, 2014 (“Amendment Date”).  Capitalized terms used in
this Amendment No. 7 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 7, the parties agree as follows:

 

1. Addition of SAE Narrative Writing and Review (a) At Radius request and
direction, NB will assign qualified personnel to write Serious Adverse Event
(SAE) narratives and perform SAE narrative review for BA058-05-003 according to
version 1 of the narrative writing procedures agreed upon May 23rd, 2014.

 

(b) A new section at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule) is hereby amended to read in
full as follows:

 

Budget

 

Euro

 

SAE Narrative writing (each)

 

€

115

 

SAE Narrative review (each)

 

€

60

 

 

“The price per narratives written is €115, and the price per narrative review is
€60, paid by invoice on a quarterly basis based on actual work performed.”

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 7, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 7.

 

3.  General.  This Amendment No. 7 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

[remainder of this page intentionally left blank - signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 7 under Work
Statement NB-1 to be executed by their respective duly authorized officers, and
have duly delivered and executed this Amendment No. 7 under seal as of the
Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL
DEVELOPMENT VII A/S

 

 

 

 

 

 

/s/ Robert E. Ward

 

/s/ Jeppe Ragnar Andersen

By: R.E. Ward

 

By: Jeppe Ragnar Andersen

Title: President & CEO

 

Title: CEO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President & CEO

 

Attn: CEO

Phone: 01.617.551.4700

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

2

--------------------------------------------------------------------------------